      3:18-cv-01619-JMC             Date Filed 01/27/21   Entry Number 60     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Benjamin Craig Coleman,              )
                                     )                Civil Action No.: 3:18-cv-01619-JMC
                                     )
                    Plaintiffs,      )
                                     )
             v.                      )                     ORDER AND OPINION
                                     )
Scott Ryan Webeck, Hansa Meyer Heavy )
Haul & Rigging USA LLC, & John Doe,  )
                                     )
                    Defendants.      )
____________________________________)

        Currently before the court is the Uninsured Motorist Carrier American Southern Insurance

Company’s (“ASIC”) Motion for Summary Judgment. (ECF No. 40.) Neither Plaintiff Benjamin

Craig Coleman nor the above-captioned Defendants have offered any Response. For the following

reasons, the court GRANTS in part and DENIES in part the Motion for Summary Judgment. (Id.)

            I.      RELEVANT FACTUAL AND PROCEDURAL BACKRGOUND

      This case arises from a car accident. Plaintiff, an employee of “the State of South Carolina

Transport Police,” alleges that in June 2016 he was “escort[ing] [an] oversized load” carried by

Defendant Webeck, which took up two lanes of traffic on the highway. (ECF No. 22 at 2-3.) During

the escort, Plaintiff claims that

        a dark colored Jeep, driven by an unknown driver, hereinafter referred to as John
        Doe, drove around the escort vehicles into the path of Plaintiff and Defendant’s
        vehicles. Plaintiff pulled ahead from the convoy and slowed then stopped his
        vehicle to block John Doe from continuing to approach, while chirping his sirens
        to direct John Doe to pull out of the roadway and alert others on the roadway that
        there was danger ahead. The John Doe driver ultimately complied.

(Id. at 3.) Unfortunately, Plaintiff states that “Defendant Webeck failed to apply his brakes and

rear-ended Plaintiff’s vehicle, violently striking Plaintiff with the heavy force of his oversized




                                                  1
      3:18-cv-01619-JMC         Date Filed 01/27/21      Entry Number 60         Page 2 of 5




load.” (Id.) At the time of the accident, Plaintiff alleges that Defendant Webeck was employed by

Defendant Hansa Meyer Heavy Haul & Rigging USA LLC (“Hansa Meyer”). (Id. at 1-2)

       Plaintiff thereafter brought the instant action for claims of negligence and negligent hiring,

supervision, retention, and training against Defendants. (Id. at 3-8.) Defendants then removed the

case to the instant United States District Court. (ECF No. 1.) Defendants Webeck and Hansa Meyer

filed cross claims against Defendant Doe. [(ECF No. 25 at 10-12.) ASIC filed its Motion for

Summary Judgment in April 2020, alleging Plaintiff had not complied with the requirements of

S.C. Code § 38-77-170 (1989) and thus failed to establish a claim against Defendant Doe. (ECF

No. 40 at 1.) No party offered a Response to the Motion.

                                      II.     JURISDICTION

       A federal district court has “original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States.” 28 U.S.C. § 1332(a). Section 1332 requires complete diversity

between all parties. Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806). Complete diversity requires

that “no party shares common citizenship with any party on the other side.” Mayes v. Rapoport,

198 F.3d 457, 461 (4th Cir. 1999) (citing Strawbridge, 7 U.S. at 267). Based upon the pleadings,

it appears the court has jurisdiction over this matter because parties are fully diverse and the

amount in controversy exceeds $75,000. (ECF No. 1.)

                                    III.    LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set




                                                 2
      3:18-cv-01619-JMC           Date Filed 01/27/21      Entry Number 60         Page 3 of 5




forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).

      When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under governable law will properly preclude the entry of

summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists, the

non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.” Id.

at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable

jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

                                           IV.     ANALYSIS

          ASIC seeks to dismiss the claims against Defendant Doe because Plaintiff failed to provide

a sworn affidavit by a witness in violation of S.C. Code § 38-77-170.1 (ECF No. 40-1 at 3-7.) ASIC

likewise asks the court to dismiss the cross claims against Defendant Doe because such claims

derive from Plaintiff’s claims. (Id. at 7-8.) The court examines each argument in turn.

          South Carolina Statute sets forth the “[c]onditions to sue or recover under [the] uninsured

motorist provision when [an] owner or operator of motor vehicle causing injury or damage is

unknown.” S.C. Code § 38-77-170. In relevant part, the statute states:

          [T]here is no right of action or recovery under the uninsured motorist provision,


1
  ASIC specifically requests that the court “dismiss . . . Plaintiff’s Complaint and the [c]ross-
[c]laims of Defendants Webeck and Hansa Meyer with prejudice.” (ECF No. 40-1 at 8.) However,
in its Motion, ASIC does not contend Plaintiff’s claims against Defendants Webeck and Hansa
Meyer should be dismissed. Further, as noted above, no other party has responded to the instant
Motion or argued for or against the dismissal of other claims. The court accordingly declines to
dismiss the Complaint in its entirety.



                                                   3
      3:18-cv-01619-JMC          Date Filed 01/27/21      Entry Number 60         Page 4 of 5




       unless:

       ...

       the injury or damage was caused by physical contact with the unknown vehicle, or
       the accident must have been witnessed by someone other than the owner or operator
       of the insured vehicle; provided however, the witness must sign an affidavit
       attesting to the truth of the facts of the accident contained in the affidavit[.]

Id. A failure to meet the affidavit requirement is fatal to a claim under this statute. See Collins v.

Doe, 352 S.C. 462, 469-70 (2002) (sworn witness testimony at trial did not meet the affidavit

requirement); Shealy v. Doe, 370 S.C. 194, 205 (Ct. App. 2006) (“[T]he affidavit of the

independent witness must contain some independent evidence that an unknown vehicle was

involved in the accident.”).

       Here, it is undisputed that Plaintiff did not make “physical contact with the unknown

vehicle” he alleges contributed to the accident, and no “affidavit attesting to the truth of the facts

of the accident” has been produced. S.C. Code § 38-77-170. Further, any potential attempt by

Plaintiff to provide an affidavit now—over four years after the accident—would be futile, as

Plaintiff had no right to initially bring this matter before the court without one. Collins, 352 S.C.

at 467 (“Without a sworn affidavit, a plaintiff has no right of action. In other words, without the

affidavit, she has no right to bring her case to court.”); see also Delebreau v. Bayview Loan

Servicing, LLC, 680 F.3d 412, 415 (4th Cir. 2012) (explaining “the ultimate purpose of a statute

of limitations is to ensure that causes of action be brought within a reasonable period of time”).

Plaintiff’s claim against Defendant Doe must therefore be dismissed.

        Next, the court dismisses the cross claims of Defendants Webeck and Hansa Meyer

because they derive from Plaintiff’s claims for recovery against Defendant Doe. Specifically, the

cross claims of Defendants Webeck and Hansa Meyer state that, “[t]o the extent Plaintiff has

suffered any damages as a result of the accident, such damages are recoverable only against




                                                  4
      3:18-cv-01619-JMC         Date Filed 01/27/21       Entry Number 60        Page 5 of 5




Defendant John Doe,” Defendant Doe must “indemnify them for any damages and costs associated

with Plaintiff’s Amended Complaint,” and that Defendant Doe is otherwise “liable in equity to

contribute proportionally to . . . liability so that Defendants Webeck and Hansa Meyer do not pay

in excess of their proportionate share of liability, if any[.]” (ECF No. 25 at 10-12.) As Plaintiff’s

claim against Defendant Doe has been dismissed, the derivative cross claims for recovery against

Defendant Doe must also be dismissed.2

                                       V.      CONCLUSION

       For the foregoing reasons, the court GRANTS in part and DENIES in part the Motion for

Summary Judgment. (ECF No. 40.) The court grants summary judgment on the following claims:

Plaintiff’s claim of “Negligence” against Defendant Doe (ECF No. 22 at 7-8); and Defendant

Webeck’s and Defendant Hansa Meyer’s cross claims of “Proximate Cause,” “Intervening and

Superseding Negligence,” “Equitable Indemnity,” “Partial Equitable Indemnity,” and

“Contribution” against Defendant Doe (ECF No. 25 at 10-12). The following claims remain:

Plaintiff’s claims of “Negligence” and “Negligent Hiring, Supervision, Retention, and Training”

against Defendant Webeck and Defendant Hansa Meyer. (ECF No. 22 at 3-6.) The court denies

the request to dismiss the Complaint in its entirety, as Plaintiff’s claims remain against Defendants

Webeck and Hansa Meyer.

IT IS SO ORDERED.




                                                     United States District Judge
January 27, 2021
Columbia, South Carolina


2
  Relatedly, the court notes that Defendants Webeck and Hansa Meyer failed to comply with the
requirements of S.C. Code § 38-77-170 by not producing a sworn affidavit of the accident by a
witness.



                                                 5
